Citation Nr: 9928641	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-36 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for recurrent L4-L5 disc 
herniation.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the claims of service 
connection for recurrent L4-L5 disc herniation and a 
temporary total rating based on hospitalization and 
convalescence.  The veteran appealed for a favorable 
resolution of both issues but later withdrew the appeal for a 
temporary total rating based on hospitalization and 
convalescence.  

In October 1995, the veteran's claims file was transferred 
from the Roanoke RO to the Winston-Salem, North Carolina RO.  

In December 1998, the Board remanded this case for further 
development. 


FINDINGS OF FACT

1.  There is no competent evidence of record which 
establishes a nexus between the veteran's L4-L5 disc 
herniation and his service-connected left knee disability and 
lumbosacral strain.  

2.  There is no competent evidence of record which 
establishes a nexus between the veteran's L4-L5 disc 
herniation and his back complaints in service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for L4-L5 disc herniation.  38 U.S.C.A. § 
5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's January 1975 entrance examination and medical 
history reports are negative with regard to back disorders.  
The veteran's service medical records show that he was seen 
for complaints of back pain in March 1975.  During treatment, 
he reported a history of back trauma and pain prior to 
entering active service stemming from an auto accident and as 
a gymnast.  The records indicate that the pain was caused by 
a slip on the ice during basic training and was felt to be 
due to lumbosacral strain.  A July 1975 Medical Evaluation 
Board (MEB) report offers a diagnosis of chronic L5 strain 
secondary to spinal mechanical problem and opposing 
sacralization of L5 with only four mobile lumbar vertebrae.  
Approximately one week later, he was hospitalized for four 
weeks for injuries including concussion and low back pain 
sustained that day in a motorcycle accident.  

A VA examination was conducted in September 1976 pursuant to 
his claim of service connection for disabilities of the left 
knee, left great toe and back.  The examination report 
reflects diagnoses of bilateral partial sacralization of L5 
to S1 with only four mobile lumbar vertebrae, lumbosacral 
strain and residual fracture of the left patella with 
patellectomy.  In October 1976, service connection was 
established for a left knee disability, a left great toe 
disability and chronic lumbosacral strain secondary to spinal 
sacralization with four mobile lumbar vertebrae.

A May 1994 private medical report reflects that surgery was 
performed, for the second time, for L4-L5 disc herniation.  
The postoperative diagnosis was recurrent L4-L5 disc 
herniation.

In its June 1994 rating decision, the RO denied service 
connection for L4-L5 disc herniation on the basis that there 
was no evidence of degenerative disc disease or spinal disc 
disease in service or related to the service-connected back 
condition. 

In June 1995, the veteran testified that a Dr. Hansen was 
currently seeing him postoperatively for his back.  He 
indicated that the doctor had told him that chronic muscle 
strain caused constant pressure on the discs and inflammation 
of the nerve roots.  He noted that the previous surgery was 
performed in January 1990.  After that surgery, his condition 
temporarily improved, but he had to undergo surgery again in 
1994.  He also related that he had problems with his legs, 
and that a physician informed him that his discs were wearing 
out.  He further noted that he was treated at a VA facility 
through the late 1970s and early 1980s, and that a Dr. Porter 
made a diagnosis in 1985.  

II.  Legal Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

For a claim of service connection on a secondary basis to be 
well grounded, there must be evidence of current disability, 
a service-connected disability and a nexus between the 
current disability and the service-connected disability.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As noted in the remand of 1998, the veteran has contended 
that the post-service herniation of L4-L5 was caused or 
increased in severity by his service-connected back 
disability or possibly by the service-connected left knee 
disability.

The first requirement for a well-grounded claim has been met 
as the 1994 private medical report reflects a diagnosis of 
the L4-L5 disc herniation.  The evidence, however, is lacking 
with regard to demonstrating a nexus between the L4-L5 disc 
herniation and the veteran's service-connected disabilities.  
Similarly, there is no evidence of a nexus between the disc 
herniation and the veteran's back complaints in service.  

The Board is cognizant of the appellant's opinion that he his 
L4-L5 disc herniation is due to his service-connected 
disabilities.  As a lay person, however, he is not shown to 
have the expertise to proffer medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of any medical evidence that the veteran's L4-
L5 disc herniation was caused or worsened by his service-
connected disabilities, the Board must conclude that he has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a veteran of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
Although the veteran testified that physicians had advised 
him of an etiological relationship between his lumbosacral 
strain and the L4-L5 disc herniation, the RO provided him an 
opportunity to provide medical statements from those 
physicians.  Indeed, the hearing officer held the case in 
abeyance for several months specifically to provide the 
veteran the opportunity to submit such records, but he failed 
to submit pertinent records.  Similarly, pursuant to the 
Board's December 1998 remand instructions, the RO, by letter 
of January 1999, requested that the veteran provide the names 
of all medical care providers who treated his lumbar spine 
disability since May 1995; however, the veteran did not 
respond to the request.  Thus, the veteran has been advised 
of the evidence necessary to be submitted to complete his 
application.  He simply has not provided the evidence.  See 
Robinette v. Brown, 8 Vet. App. 69.

It is noted that when the Board remanded this claim in 
December 1998, the RO was asked to obtain VA and non-VA 
records of treatment the veteran received since May 1995, as 
well as schedule an examination.  The examination was 
scheduled, but the veteran failed to appear.  Furthermore, by 
letter of January 1999, the RO requested the pertinent 
information from the veteran regarding treatment of his back 
condition.  He failed, however, to respond to that request.  
Thus, the RO complied with the Board's requests outlined in 
the December 1998 remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the appellant's claim 
is well grounded rather than whether he is entitled to 
prevail on the merits, but he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claims warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

As the claim of entitlement to service connection for L4-L5 
disc herniation is not well grounded, the appeal is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

